Citation Nr: 0314061	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  94-09 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver or recovery of an overpayment of 
Improved Death Pension benefits in the amount of $4,969, to 
include the question of whether the indebtedness was properly 
created from 1985 to 1987.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from July 1969 to 
August 1971; he died in January 1985.  The appellant is his 
widow.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO).

By a decision dated in September 2000, the Board found that 
the overpayment from 1987 to 1992 was properly created, and 
to that extent, the claim was denied.  


REMAND

In September 2000, the Board remanded the issue on appeal to 
consider the appellant's claim of exclusion of her sons' 
Social Security benefits based on hardship, and if the 
benefit sought on appeal remained denied, a supplemental 
statement of the case was to be issued to the appellant and 
her representative.  

By a letter to a Memphis, Tennessee address dated in May 
2002, the RO requested that the appellant provide financial 
status reports for the years of 1986 through 1992.  
Thereafter, in September 2002 and October 2002, the RO 
requested that the financial institution that received the 
appellant's VA benefits by direct deposit, provide her 
current mailing address.  The RO indicated that mail that had 
been sent to her reported address had been "returned as 
undeliverable."  

Thereafter, by a letter dated in September 2002, sent to the 
last address provided by the appellant in Tulsa, Oklahoma the 
RO requested that the appellant provide financial status 
reports for the years of 1986 through 1992.  This letter was 
remailed in December 2002, to another address in Tulsa, 
Oklahoma that was obtained from a credit report.  The Board 
notes that additional RO correspondence to the appellant in 
December 2002, used yet another address.  

A supplemental statement of the case dated in January 2003, 
was sent to the appellant and mailed to the last address 
provided by the appellant in Tulsa, Oklahoma, as well as to 
the Memphis, Tennessee address.  

Subsequent thereto, the appellant's current mailing address 
was received from the financial institution in January 2003.  

Where a claims file discloses other possible addresses, VA 
must attempt to locate the veteran at the alternative known 
addresses.  See Thompson v. Brown, 8 Vet. App. 169 (1995).  
The United States Court of Appeals for Veterans Claims 
(Court) has, however, held that absent any evidence that the 
appellant took affirmative steps after filing her last 
submitted document of record to change the address she 
provided on it by specifically directing VA to send all 
correspondence and notices to an address other than to that 
address provided on it, and absent any evidence that mailings 
to that address had been returned as undeliverable, that the 
Board was entitled to rely on that address as being the 
appellant's "last known address" and to use it for purposes 
of mailing a copy of its decision.  Id.  Accordingly, if the 
appellant fails to respond to future correspondence, the RO 
must include in the claims file evidence that correspondence 
sent was returned as undeliverable.  Such evidence would, of 
course, include any returned postmarked envelope to the 
claims folder.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must write to the 
appellant at her most recent address 
of record, i.e., that provided by 
the financial institution and 
received by the RO in January 2003, 
and request that she provide 
financial status reports for the 
years of 1986 through 1992.  She and 
her representative should then be 
given 60 days in which to respond to 
the January 2003, supplemental 
statement of the case and to submit 
the necessary current financial 
information.  In the event that the 
appellant fails to respond to the 
aforementioned correspondence, 
documentation should be obtained 
which shows that the correspondence 
was sent to the last known address.  
It should also be indicated whether 
any correspondence sent was returned 
as undeliverable.  The appellant is 
hereby notified that failure to 
submit an accurate statement of her 
monthly income and expenses during 
the subject period may adversely 
affect her claim.

2.  Once the foregoing has been 
accomplished, and all provisions of 
VCAA have been complied with, the RO 
should again review the claim.  If 
the benefit sought on appeal remains 
denied, both the appellant and her 
representative should be furnished a 
current supplemental statement of 
the case.  They should also be given 
the appropriate time period in which 
to respond.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

